FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CATHOLIC LEAGUE FOR                    
RELIGIOUS AND CIVIL RIGHTS;
RICHARD SONNENSHEIN; VALERIE
MEEHAN,
              Plaintiffs-Appellants,         No. 06-17328
                 v.
CITY AND COUNTY OF SAN                        D.C. No.
                                           CV-06-02351-MHP
FRANCISCO; AARON PESKIN; TOM
AMMIANO, in his official capacity               ORDER
as a Supervisor, Board of
Supervisors, City and County of
San Francisco,
             Defendants-Appellees.
                                       
                   Filed November 5, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             15221
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.